number release date legend org name of organization num ein number datel effective date org dear date uil person to contact identification_number contact telephone number in reply refer to te_ge review staff ein num last date for filing a petition with the tax_court this is a final adverse determination_letter as to the org’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operating exclusively for exempt purposes within the meaning of also is not a charitable internal_revenue_code sec_501 organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose for private benefit and its earnings inure to the benefit of private individuals based upon these reasons we are retroactively revoking your sec_501 tax exempt status to datel contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office local office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org legend org name of organization state state of incorporation datel date of incorporation date2 effective date founder name of founder issues the primary issue is the continuation of org as an exempt organization the basis for revocation would be org ’s failure to meet the requirement of this subdivision due to its inability to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests facts org was incorporated in the state in date1 it applied for and received recognition as a not for profit organization it has operated as such since that time organization the stated purpose of this organization is as follows org was founded as an educational the purpose for which this corporation is formed is for educational and literary purposes as a non-profit organization and its plan of operation is to develop organize and conduct training and professional development courses seminars and other type meetings in a variety of topics and areas the articles of incorporation state in article iv that the initial board_of directors shail consist of three persons thereafter the number of directors constituting the entire board shall be no less than three currently the organization has only two board members the organization is controlled by founder the founder are the only board members and officers of this organization the founders are husband and wife this organization does not have a conflict of interest policy the board and officers are made up of only the founders the founders have not recused themselves from any decisions where a conflict of interest has existed mr founder is the sole shareholder of a for profit corporation the name of this corporation is org inc a contract exists between org and org inc this contract calls for of the net profits of org to be paid to org inc for facilitating and managing the operations of org orgs most significant source of revenue _ is that which is received form org the founders are the only employees of org and the only employees of founder the founders were the only parties to the negotiation of this arrangement this arrangement was not negotiated at arms length law form 886-a rev department of the treasury - internal_revenue_service page -1- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury- internal_revenue_service org organizations described in sec_501 are exempt from federal income_taxation under sec_501 included among the organizations described in sec_501 are those organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate or intervene in any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest accordingly the regulations provide it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organizations or persons controlled directly or indirectly by such private interests ’ see final reg and irc below final-reg 2005fed big_number sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals ii an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests irc 2005-code-vol sec_501 exemption from tax on corporations certain trusts etc c corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office in addition to the regulations and code there are numerous court cases where this principle has been upheld see below in 17_tc_1604 dec big_number affd per curiam ca-9 ustc 212_f2d_205 a nonprofit school that conducted courses in gemology was held not to be tax exempt where it paid a director who was one of the founders and the most important employee a yearly salary and an amount equal to of the school's profits it was held that regardless of whether these amounts were called salary or compensation based on earnings it was obvious that half of the net_earnings inured to the benefit of an individual the director in john marshall law school ctcls ustc an organization that operated a law school and university did not qualify as an exempt_organization because a portion of the organization's net_earnings inured to the benefit of the private individuals who operated the organization and to their families form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org in international postgraduate medical foundation 56_tcm_1140 dec big_number m tcmemo_1989_36 an organization which sponsored medical education seminars for physicians did not qualify as a tax- exempt_organization because it was mainly operated for a non-exempt purpose the organization's founder exercised his control_over the operations to benefit a for-profit travel agency of which he was president and shareholder through his exclusive use of the agency for all seminar travel arrangements in bill wildt's motorsport advancement crusade 56_tcm_1401 dec big_number m tcmemo_1989_93 a motorsport organization's request for exemption from taxation was properly denied since it failed to carry its burden of showing that it was operated exclusively for exempt purposes or that its net_earnings did not inure to the benefit of private individuals in 765_f2d_1387 cir affg tcmemo_1984_349 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church taxpayer position the service’s position was presented to the director’s of org and their counsel the director's of org and their counsel accept the service’s position service position the service’s position is that this organization does not operate for a public benefit but rather for private benefit sec_501 states that no part of the net_earnings of a organization can inure to the benefit of any private_shareholder_or_individual the service's position is that the payment of by the director establishes that org operates for a substantial non exempt_purpose this is especially true since this arrangement was not an arms length negotiation of the earnings_of org to a corporation closely held conclusion org does not operate for public benefit classification as a 501_c_3_organization should be revoked as of date2 form 886-a rev department of the treasury - internal_revenue_service page -3-
